Case 1:18-cv-01699-RGA Document 28 Filed 03/01/19 Page 1 of 2 PageID #: 1148



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

ANACOR PHARMACEUTICALS, INC.,                   )
                                                )
                     Plaintiff,                 )
                                                )
       v.                                       ) C.A. No. 18-1699 (RGA)
                                                )
MYLAN PHARMACEUTICALS INC. and                  )
MYLAN INC.,                                     )
                                                )
                     Defendants.                )

                         NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, plaintiff Anacor Pharmaceuticals, Inc. hereby voluntarily dismisses, without

prejudice, all claims relating to the Complaint filed in the above-captioned matter. Defendants

Mylan Pharmaceuticals Inc. and Mylan Inc. have not answered or filed a motion for summary

judgment.


                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Megan E. Dellinger
                                              _____________________________________
                                              Jack B. Blumenfeld (#1014)
OF COUNSEL:                                   Megan E. Dellinger (#5739)
                                              1201 North Market Street
Aaron P. Maurer                               P.O. Box 1347
David I. Berl                                 Wilmington, DE 19899-1347
David M. Horniak                              (302) 658-9200
Anthony Sheh                                  jblumenfeld@mnat.com
WILLIAMS & CONNOLLY LLP                       mdellinger@mnat.com
725 Twelfth Street, N.W.
Washington, DC 20005                          Attorneys for Plaintiff
(202) 434-5000                                Anacor Pharmaceuticals, Inc.

March 1, 2019
Case 1:18-cv-01699-RGA Document 28 Filed 03/01/19 Page 2 of 2 PageID #: 1149



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on March 1,

2019, upon the following in the manner indicated:

David E. Moore, Esquire                                               VIA ELECTRONIC MAIL
Bindu A. Palapura, Esquire
Stephanie E. O’Byrne, Esquire
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6th Floor
1313 North Market Street
Wilmington, DE 19801
Attorneys for Defendants
Mylan Pharmaceuticals Inc. and Mylan Inc.

T.O. Kong, Esquire                                                    VIA ELECTRONIC MAIL
Wendy Lynn Devine, Esquire
WILSON SONSINI GOODRICH AND ROSATI
One Market Plaza, Spear Tower, Suite 3300
San Francisco, CA 94105
Attorneys for Defendants
Mylan Pharmaceuticals Inc. and Mylan Inc.



                                            /s/ Megan E. Dellinger
                                            _________________________________
                                            Megan E. Dellinger (#5739)
